Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-15 are pending.


Specification
The title of the invention is not adequately descriptive.  A new title is required that is more clearly indicative of the invention to which the claims are directed by referring to assisted magnetic recording, such as MAMR.

The abstract of the disclosure is objected to because the abstract should refer to the fact the magnetic recording device is one utilizing assisted magnetic recording, such as a reference to MAMR.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 does not appear to further limit claim 1 from which it depends as claim 2 is essentially the same limitation as the last 3 lines of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Contreras et al (U.S. 10,424,323).
As to claims 1 and 2, Contreras discloses magnetic recording device, comprising: a magnetic head 100 including a first magnetic pole 110, a second magnetic pole 130, a magnetic element 120, and a coil 112, the magnetic element being located between the first magnetic pole and the second magnetic pole (note figure 2), the magnetic element including a first magnetic layer (column 8 – lines 14 to 19); a first circuit 190 configured to supply a coil current to the coil; a second circuit 200 configured to supply an element current to the magnetic element; a third circuit 250 configured to detect an electrical resistance of the magnetic element; and a controller 255/300 configured to control the element current by controlling the second circuit based on the electrical resistance detected by the third circuit (column 13 – lines 17 to 35).
	As to claim 3, the write process is an ongoing operational process involving repeated cycles of similar operations and involving resulting in Contreras meeting the limitations of claim 3 as each write operation will involve a new STO bias kick current.
	As to claims 7 and 8, Contreras notes at column 8 – lines 18 and 19 notes that the STO may take a form such as set forth in application 15/140,761 which sets forth that the STO may include a first magnetic pole side non-magnetic layer 150 and a second magnetic pole non-magnetic layer 125 (the Examiner notes that the trailing shield 130 which can functionally be considered a magnetic pole could also be considered the first pole and the pole 110 could be considered the second pole in that “first” and “second” are given functional or positional references that would prevent such an interpretation).  As claim 8 sets forth the two arrangements in the alternative, Contreras only is required to meet one of the arrangements which it does.

Allowable Subject Matter
Claims 10-15 are allowed.  Claims 4-6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Saturday, May 21, 2022